This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A14-2008

                                 Roger E. Pederson,
                                    Appellant,

                                         vs.

                                Elizabeth J. Anderson,
                                     Respondent,

                      Chisago Lake Township, et al., Defendants.

                              Filed September 8, 2015
                                     Affirmed
                                 Rodenberg, Judge

                            Chisago County District Court
                               File No. 13-CV-12-813

Daniel M. Gallatin, Gallatin Law, PLLC, Hugo, Minnesota (for appellant)

Lonny D. Thomas, Mark A. Severson, Kurt W. Porter, Thomas & Severson, P.A.,
Crosslake, Minnesota (for respondent Elizabeth J. Anderson)

      Considered and decided by Rodenberg, Presiding Judge; Cleary, Chief Judge; and

Klaphake, Judge.*




*
 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                          UNPUBLISHED OPINION

RODENBERG, Judge

       Appellant challenges the district court’s dismissal of his adverse possession

claims. Because the record supports the district court’s factual findings and we see no

error in the district court’s application of the law, we affirm.

                                           FACTS

       In 1977, appellant Roger Pederson purchased 20 acres “more or less” from

respondent Elizabeth Anderson and her husband DeWayne Anderson (now deceased),

paying $16,000 for the land.        In 1979, appellant acquired from the Andersons an

additional strip of land amounting to three rods, or 49.5 feet, along the boundary of

appellant’s land with that of the Andersons.1 In 2011, appellant hired a surveyor and

learned that the 1977 deed had conveyed only 18.1 acres.

       No monuments identifying the boundary were ever installed and appellant agrees

that he did not know precisely where the property line was located. Sometime after

appellant purchased this additional strip of land, he began to store personal property on

the land that he believed he owned. Appellant’s father planted apple trees on the disputed

land. Appellant planted some chokecherry trees and mowed the area. Appellant also

claims to have hunted on the disputed land without seeking permission from respondent,

believing it to be his property. When a power pole was installed to provide electricity to



1
  Although the record is unclear, the disputed land lies east of a line running from the
northern border of appellant’s undisputed property to its southern border, and is in the
vicinity of the strip of land acquired in 1979.

                                               2
appellant’s home, appellant directed the power company to install the power pole on the

disputed land.

       Respondent testified that she knows where the true property line is located. She

planted pine trees along that line. She testified that she was aware of appellant’s storage

of personal property on her land and of appellant’s other uses of her land. Respondent

testified that she explicitly granted appellant permission to store his things on her land

sometime in the late 1980s. Respondent’s son, Carl Anderson, testified that, when he

was 12 years old, he granted appellant permission to hunt on respondent’s land.

       In 2011, a cartway was constructed on the disputed land.          In the course of

disputing the cartway, appellant discovered the discrepancy between the parties’

understandings of the property line. He sued, claiming ownership of the disputed land by

adverse possession, among other claims.

       The case was tried to the district court. The district court found in favor of

respondent. This appeal followed.

                                     DECISION

       “Whether the adverse possession elements have been established is a question of

fact.” Ganje v. Schuler, 659 N.W.2d 261, 266 (Minn. App. 2003). A district court’s

findings of fact will not be set aside unless clearly erroneous. Ebenhoh v. Hodgman, 642

N.W.2d 104, 108 (Minn. App. 2002).         Findings are clearly erroneous if the record

evidence “furnishes no substantial support” for the findings or when the findings are

contrary to the evidence taken as a whole. Id. (quotation omitted). We defer to the

district court’s credibility determinations.       Ganje, 659 N.W.2d at 269 (stating that


                                               3
whether or not a party adversely possesses land is a “fact-intensive . . . determination”

and we generally defer to the district court’s determination of the “credibility of

witnesses and the weight, if any, to be given to their testimony”). “[W]hether the

findings of fact support a district court’s conclusions of law and judgment is a question of

law, which we review de novo.” Ebenhoh, 642 N.W.2d at 108.; see also Ganje, 659

N.W.2d at 266. “On appellate review, . . . we look to the record for evidence that could

reasonably support the findings of the district court.” Rogers v. Moore, 603 N.W.2d 650,

658 (Minn. 1999).

       Adverse possession requires proof of “actual, open, hostile, continuous, and

exclusive possession” lasting for 15 years. Ganje, 659 N.W.2d at 266; see also Minn.

Stat. § 541.02 (2014) (providing the 15-year statutory time period).         The elements

necessary to prove adverse possession must be proved by clear and convincing evidence.

Rogers, 603 N.W.2d at 657.

       The district court concluded that appellant had failed to prove his adverse

possession claim because he failed to prove three of the five required elements by clear

and convincing evidence. The district court concluded that appellant did not prove that

his possession was hostile, exclusive, or actual.2




2
  Appellant also asserts that the district court found that appellant did not continuously
possess the disputed land for the required 15-year period. The district court’s findings,
conclusions, and order for judgment do not address this element. We therefore do not
discuss it here.

                                              4
       I.     Hostile

       An adverse possessor must possess the disputed land “with an intention to claim

the property adverse to the true owner.” Ganje, 469 N.W.2d at 268. The hostility

element of adverse possession “contemplates the disseizor entering and taking possession

of the land as if it were the disseizor’s.” Id.; see also Ehle v. Prosser, 293 Minn. 183,

190, 197 N.W.2d 458, 462 (1972) (stating that hostile possession is the “intention of the

disseizor to claim exclusive ownership as against the world and to treat the property in

dispute in a manner generally associated with the ownership of similar type property in

the particular area involved”). A use is not hostile if it is permissive. See Id. at 191, 197

N.W.2d at 463 (stating that a claimant cannot succeed on an adverse possession claim if

the use was permissive); Norgong v. Whitehead, 225 Minn. 379, 383, 31 N.W.2d 267,

269 (1948) (stating that permissive use is contrary to hostile use).

       While the possessor need not expressly convey hostile intentions to the record

landowner in order for the use to be considered hostile, proof that the possession was

hostile at its inception “must in all cases be clear and unequivocal.” Ebenhoh, 642

N.W.2d at 109 (quotation omitted). “[I]f the user was permissive in its inception, it must

become adverse to the knowledge of the owner . . . before any . . . rights can arise.” Ehle,

293 Minn. at 191, 197 N.W.2d at 463. “[W]hen such original use was thus permissive it

would be presumed to continue as permissive, rather than hostile, until the contrary was

affirmatively shown.” Norgong, 225 Minn. at 383, 31 N.W.2d at 269.

       The district court found that appellant’s use was “permissive in its inception.” The

district court found as a fact that respondent first gave appellant permission to place the


                                              5
power pole on her land and that respondent later gave appellant permission to use her

land to store his miscellaneous property. The district court acknowledged appellant’s

contrary testimony and resolved the credibility dispute in respondent’s favor.

       Appellant claims that the district court erred for two reasons. First, he claims that

“[e]ven if it is believed Respondent granted permission in 1977 for placement of a power

pole [on her property], that permission was solely as to that pole [and did not] extend to

the entire disputed area.” But this argument rests on acceptance of appellant’s factual

assertions over respondent’s evidence. Our role as an error-correcting court does not

include fact finding, and we must reject this invitation to find facts. In re Welfare of

M.D.O., 462 N.W.2d 370, 374-75 (Minn. 1990). We defer to the district court’s findings

of fact where the record supports those findings. Ebenhoh, 642 N.W.2d at 108. The

record supports the district court’s factual findings.

       Appellant also argues that respondent’s testimony concerning her permitting

appellant to place his miscellaneous property on her land is “[d]evoid of credibility” and

that “it is apparent the testimony is fabricated for the purpose of trial.” Here again, we

give great deference to the district court’s credibility determinations. See Ganje, 659

N.W.2d at 269. There is nothing in this record that would require us to vary from that

deference. The district court accepted one factual version over another, and it is not for

us to revisit the district court’s credibility determination on appeal. See M.D.O., 462

N.W.2d at 375. The record supports the district court’s findings and its conclusion

concerning appellant’s failure to prove his possession of the disputed area to have been

hostile.


                                              6
       II.    Exclusive

       “The exclusivity requirement of adverse possession is satisfied if the disseizor

possesses the land as if it were his own with the intention of using it to the exclusion of

others.” Ganje, 659 N.W.2d at 267 (quotation omitted); see also Ehle, 493 Minn. at 190,

197 N.W.2d at 462-63. The district court concluded that appellant’s use of the disputed

land was not exclusive because respondent planted 200 pine trees there, and respondent’s

son frequently used the disputed land. Appellant argues that “[a]ppellant’s use . . . is

more than adequate for [a]ppellant to carry his burden of proof.” Appellant further

asserts that “[r]espondent did not adduce any evidence at trial to disprove [a]ppellant’s

use of the disputed property was not exclusive.”

       The question before us is not whether the record might have supported different

findings. The issue on appeal is whether the record evidence supports the district court’s

findings. And the record supports the findings that respondent planted trees on the

disputed property and that respondent’s son frequently used the disputed land for

recreational activities. It was not respondent’s burden to prove that appellant’s use was

not exclusive; it was appellant’s burden to prove that his use was exclusive. See Denman

v. Gans, 607 N.W.2d 788, 794 (Minn. App. 2000) (“The party seeking to establish

adverse possession must do so by clear and convincing evidence.”), review denied (Minn.

June 27, 2000). On vigorously disputed evidence, the district court found the absence of

clear and convincing proof of appellant’s exclusive possession of the disputed land. The

record supports that determination, and we therefore affirm it.




                                             7
      As appellant has not demonstrated reversible error by the district court concerning

two necessary elements of his adverse possession claim, we affirm.3

      Affirmed.




3
 We do not reach the question of whether appellant actually occupied the entire disputed
area, as doing so is not necessary to resolution of the appeal.

                                           8